DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/24/2022 to claim 1 has been acknowledged by the Examiner. Claims 3-4 and 8 remain cancelled. No additional claims have been added. Claims 11-17 remain withdrawn as they are limitations of a non-elected invention.
Thus claims 1-2, 5-7, and 9-10 are being further considered by the Examiner.
Response to Arguments
Applicant's arguments filed 06/24/2022 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter and limitations that were not originally presented in the recited claim- specifically being the amendments to the claim regarding the tool being inserted at the second axial direction end portion of the tube-shaped engagement member into the insertion space. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claim limitations of the independent claim. Rejections for dependent claims 2, 5-7, and 9-10 have also been amended based on the re-interpretation and examination of the independent claim and the amendments of the dependent claims themselves. It is to be noted that the Applicant does not explicitly argue the application of the prior art of record to meet the claim limitations of the dependent claims.
The Applicant specifically argues that the posterior tube 101 of Williams is does not meet the limitations of “a rod” as claimed because the structure is of a tube. The Examiner respectfully disagrees and maintains that the posterior tube 101 of Williams meets the claimed limitation of “a rod” as the Examiner’s interpretation of “a rod” is supported by Mariam- Webster’s definition (see attached NPL) of “a rod” as “a slender bar (as of wood or metal)” wherein the tube 101 of Williams is shown to be a slender bar. In the claimed invention, the claimed “rod and tube shaped engagement member” is identified by their functionality to be a unit which forms the sliding member that slides within the sleeve as recited in claim 1. Thus, the Examiner’s interpretation is maintained.
The Applicant specifically argues that the combination of Williams and Abramson contradicts the claimed invention of claim 1 as the sliding member of Williams would not be able to slide within the housing of Abramson and that the first axial end portion of the sleeve of Abramson is closed. The Examiner respectfully disagrees and asserts that in combination, the sliding member of Williams would be able to slide within the housing of Abramson as the sliding member of Williams is shown to be tapered at its one end inwardly which would be capable of being slidable within the uniform housing 702 of Williams, in similar manner as the analogous sliding member of Abramson with its housing (see claim 1 discussion below). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, regarding Applicant’s argument of the open end of the sleeve, Abramson teaches that the stop 720 may be removable (Figure 7, [0027]). Thus, the claim rejection will be maintained.
The Applicant specifically argues that the prior art of Williams specifically does not teach the newly added claim limitations. Based on the broadest reasonable interpretation of the claimed invention, the Examiner respectfully disagrees and asserts that the prior art of Williams does meet the amended claim limitations as the interpretation of the open end face of tube shaped engagement member has been changed and has been further discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6877982 B2) in view of Abramson (US 20140224257 A1).
Regarding claim 1, Williams discloses a coupling member (Abstract, Figure 1- telescoping assembly 7) comprising: 
a sliding member (Figure 2- posterior tube 101 coupled with anterior tube 103) having a first axial direction end portion (Figure 2- end of posterior tube 101 with arm 113) that is configured to be coupled to a first attachment portion (Figure 1- screws 85, Figure 2- eyelet 117 having hole 119 engages with screws 85) provided at a first attachment (Figure 1A- maxillary arch expander 5) that is adapted to be mounted to one of a maxilla or a mandible ([Col 6, lines 62-65]- “The screws 85 of the maxillary arch expander pass through the eyelet's 117 of the anterior tubes 101 to pivotally connect the tube assembly to the maxillary arch expander.”); 
a second attachment portion (Figure 1- screws 19, Figure 2- eyelet 141 having hole 143 is configured to be coupled with screws 19) provided at a second attachment (Figure 1- mandibular arch expander 3) that is adapted to be mounted to the other of the maxilla or the mandible ([Col 6, lines 65-67]- “Similarly, the screws 19 of the mandibular arch expander 3 pass through the eyelets 141 of the rod 105 to connect the assembly 7 to the mandibular arch expander 3.”), 
wherein the sliding member (Figure 2- posterior tube 101 coupled with anterior tube 103) is configured by a rod (Figure 2- anterior tube 103) and a tube shaped engagement member (Figure 2- posterior tube 101), the rod having the first axial direction end portion (Figure 2- end of posterior tube 101 with arm 113) coupled to the first attachment portion (Figure 2- shows eyelet 117 coupled to end of posterior tube 101 having arm 113) and being formed with a screw portion (Figures 2 & 6- thread 111) at a second axial direction end portion (Figure 6- back end 109), and the tube shaped engagement member (Figure 2- tube 103) having a screw receiving portion (Figure 2- threads 133), formed at an inner peripheral face (Figures 2 & 8- threads 133 are internally threaded within body 123 of tube 103, [Col 6, lines 34-39]- “The tube 123 is internally threaded at its front end, as at 133. The diameter of the bore 125 is slightly greater than the outer diameter of the anterior tube 101, and the threads 111 and 133 of the tubes 101 and 103, respectively, are machined or otherwise formed so that they will mate.”) at a first axial direction end portion of the tube shaped engagement member (Figure 2 & 8- back end 127 of tube 103), into which the screw portion of the rod is screwed ([Col 6, lines 37-41]- “the threads 111 and 133 of the tubes 101 and 103, respectively, are machined or otherwise formed so that they will mate. Thus, the anterior and posterior tubes 101 and 103 are threadedly connected together.”), 
and an insertion space (Figures 2 & 8- bore 125 of hollow body 123 of tube 103) is formed at a second axial direction end portion of the tube shaped engagement member (Figures 2 & 8- front end 129 of tube 103, wherein bore 125 extends throughout the tube 103 including the front end 129) for a tool that is configured to be inserted into the insertion space ([Col 6, lines 41-46]- “Notches or holes 135 are formed on the exterior of the posterior tube body 123. The notches 125 are adapted to receive a tool having a correspondingly shaped head. The tool can be used to rotate the posterior tube 103 relative to the anterior tube 101 when the appliance 1 is mounted in a patient's mouth.”, Figures 2 & 8- notches 135 coincide with and allow access to the bore 125 of the hollow body 123 of tube 103), 
wherein the insertion space (Figures 2 & 8- bore 125 of hollow body 123 of tube 103) is open (Figures 2 & 8- notches or holes 135 and inherent opening of tube 103) at an end face at the second axial direction end portion of the tube shaped engagement member (Figures 2 & 8- front end 129 of tube 103 is shown to be open at its end and holes 135 are shown to be also open near front end 129 of tube 103), and 
wherein the tube shaped engagement member (Figure 2- tube 103) is configured to be rotated with respect to the rod (Figure 2- tube 101) by the tool that is inserted from the end face at the second axial direction end portion of the tube shaped engagement member into the insertion space (Figures 2 & 8- tool is inserted into the holes 135 near the front end 129 of tube 103 such that the tool extends into bore 125 of hollow body 123 of tube 103, [Col 6, lines 43-47]- “The tool can be used to rotate the posterior tube 103 relative to the anterior tube 101 when the appliance 1 is mounted in a patient's mouth”), such that a length of the sliding member is adjustable ([Col 7, lines 12-17]- “By rotating the tube 103 in one direction, the tube 103 will advance over the tube 101, to shorten the overall length of the tube assembly 7. Conversely, by rotating the tube 103 in a second direction, the tube 103 will be retracted relative to the anterior tube, to increase the overall length of the tube assembly.”).
Williams does not teach a sleeve having a first axial direction end portion that is configured to be coupled to a second attachment portion provided at a second attachment that is adapted to be mounted to the other of the maxilla or the mandible, the sliding member being inserted into the sleeve so as to be slidable, and a restricting section being formed at the sleeve between two axial direction end portions of the sleeve so as to restrict sliding of the sliding member in both directions along an axial direction of the sliding member and wherein the first axial direction end portion of the sleeve is open. Abramson teaches an analogous coupling member (Abstract, Figure 7- device 700) comprising of a sleeve (Figure 7- housing 702) having a first axial direction end portion (see annotated Figure 7 below- indicated first axial direction end portion of housing 702) that is configured to be coupled to an analogous second attachment portion (Figure 7- first attachment structure 706 is coupled to and extends from an end of the housing 102) provided at a second attachment that is adapted to be mounted to the maxilla or the mandible ([0022]- discusses that the hinge system may be attached to mounting structures such as a removable mouth guard formed to fit on the dental arches, [0023]- “allows the device 100 to be pivotably connectable to the mandibular dental arch of a user” and also discusses that the eyelet 108 of the first attachment structure 106 engages a connector of the mandibular dental arch, wherein the structures of the embodiment are analogous to those of Figure 7), an analogous sliding member being inserted into the sleeve so as to be slidable (Figure 7- telescoping member 712 coupled to threaded anterior end 714 is shown to be inserted into housing 702, [0032]- briefly discusses that the structures are used to position the telescoping member 712 inside of the inner channel 704 of the housing 702), and a restricting section being formed at the sleeve between two axial direction end portions of the sleeve (Figure 7- threaded portion 703 within the housing 702 inherently forms a restriction section defined by the space between narrowed section 705 of the housing 702 and the stop 720) so as to restrict sliding of the sliding member in both directions along an axial direction of the sliding member ([0024, 0027]- discusses that section 105 and stop 120 act as a blocking structures to limit the movement of the telescoping member 112 within the inner channel 104 of the housing 102, wherein these structures are analogous to the structures of the embodiment of Figure 7) and wherein the first axial direction end portion of the sleeve is open (Figure 3- shows 120 to be removable such that the first axial direction end portion of housing 102 is open, wherein these structures are analogous to the structures 720,702 of the embodiment of Figure 7, [0027]), thus providing a telescoping structure to adjust positioning between maxilla and mandible when applied to a user’s dentition while also limiting the amount of adjustment using additional stop structures of the outer sleeve (Abramson- Abstract, [0005-0010]). A person of ordinary skill would recognize that the sleeve as taught by Abramson may be applied as an outermost layer/sleeve relative to the sliding member of Williams and being capable of attaching to the second attachment portion of Williams in the manner as instantly claimed. Williams and Abramson are analogous because they both teach coupling members used to couple upper and lower mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coupling member of Williams to have an outer sleeve as instantly claimed to function with the sliding member as instantly claimed and taught by Abramson, as further discussed above. A skilled artisan would have been motivated to utilize a sleeve as instantly claimed because Abramson suggests that having an outer sleeve with a restriction section relative to a sliding member allows adjustment of positioning between maxilla and mandible when applied to a user’s dentition while also limiting the amount of adjustment using additional stop structures of the outer sleeve (Abramson- Abstract, [0005-0010]).

    PNG
    media_image1.png
    418
    721
    media_image1.png
    Greyscale

Regarding claim 2, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches wherein: the first attachment portion (Williams Figure 1A- screws 85) is formed projecting out from an outer wall face of the first attachment (Williams Figure 1A- screws 85 projecting from maxillary arch expander 5); the second attachment portion (Williams Figure 1- screws 19) is formed projecting out from an outer wall face of the second attachment (Williams Figure 1A- screws 19 projecting from mandibular arch expander 3).
Regarding claim 5, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches wherein the restricting section (Abramson Figure 7- threaded portion 703 within the housing 702 inherently forms a restriction section defined by the space between narrowed section 705 of the housing 702 and the stop 720, [0024], [0027]) is configured by a pair of stoppers provided inside a sleeve (Abramson Figure 7- narrowed section 705 of the housing 702 and the stop 720 within the housing 702 such that section 705 and stop 720 are understood as stoppers), and the tube shaped engagement member is inserted between the pair of stoppers inside the sleeve (see claim 1 discussion above- tube shaped engagement member of Williams is taught to engage the outer sleeve of Abramson in the manner as instantly claimed and taught by the analogous structures of Abramson; Abramson Figure 7- threaded anterior end 714 is seen to be positioned between narrowed section 705 and stop 720 within the housing 702).
Regarding claim 6, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches wherein the restricting section (Abramson Figure 7- inner portion or threaded portion 703 within the housing 702 functionally forms a restricting section, [0024], [0027]) is configured by narrow diameter portions formed at an inner peripheral face of the sleeve (Figure 7- housing 702 has narrowed section 705 at one end), and a wider diameter portion formed at the tube shaped engagement member (Williams Figures 2 & 8- tube 103 with end 129 is shown to be the widest portion of tube 103 compared to narrower end 125) so as to abut the narrow diameter portions (see claim 1 discussion above- tube shaped engagement member of Williams is taught to engage the outer sleeve of Abramson in the manner as instantly claimed and taught by the analogous structures of Abramson, such that the wider end 129 of tube 103 would abut the narrowed section 705 of Abramson when the structures are combined as discussed above).
Regarding claim 7, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches wherein the tube shaped engagement member (Williams Figure 2- tube 103) is rotatable about an axis (Williams Figure 2- tube 103 is rotatable relative to tube 101 about an inherent longitudinal axis), and an amount that the screw portion of the rod (Williams Figures 2 & 6- thread 111 of tube 101) is screwed into the screw receiving portion of the tube shaped engagement member (Williams Figure 2- threads 133 of tube 103) is adjustable by rotation about the axis of the tube shaped engagement member (Williams [Col 7, lines 12-30]- discusses the rotation of the tubes 101,103 and how the lengths are adjusted relative to the threads 111,133 along a longitudinal axis along the bodies of the tubes).
Regarding claim 9, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches wherein: the screw portion of the rod is a male threaded portion (Williams Figures 2 & 6- thread 111 of tube 101 is shown to be a male threaded portion) having a scale formed thereon (Williams Figure 2- tick marks 121); the screw receiving portion of the tube shaped engagement member is a female threaded portion (Williams Figure 2- threads 133 of tube 103 are interior or internal threads); and Attorney Docket No. an opening is formed at an outer peripheral face of the tube shaped engagement member at the first axial direction end portion of the tube shaped engagement member (Williams Figure 2 & 8- back end 127 of tube 103 is shown to have an opening for receiving tube 101).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6877982 B2) in view of Abramson (US 20140224257 A1), in further view of Vazquez (US 20030064344 A1).
Regarding claim 10, Williams as modified by Abramson teaches the coupling member of claim 1 as discussed above. Williams as modified by Abramson further teaches a mouthpiece (Williams Abstract, Figure 1- appliance 1) comprising: the coupling member of claim 1 (see claim 1 discussion above); a mandibular attachment (Williams Figure 1- mandibular arch expander 3); a maxillary attachment (Williams Figure 1A- maxillary arch expander 5); the first attachment portion projection from an outer wall of an attachment (Williams Figure 1A- screws 85 projecting from maxillary arch expander 5); and the second attachment portion projection from an outer wall face of an attachment (Williams Figure 1A- screws 19 projecting from mandibular arch expander 3).
Williams as modified by Abramson does not explicitly teach wherein a mandibular attachment serves as the first attachment; a maxillary attachment serves as the second attachment; the first attachment portion is projecting specifically from an outer wall face of the mandibular attachment; and the second attachment portion projecting from an outer wall face of specifically the maxillary attachment. Vazquez teaches an analogous coupling member (Figure 1A- orthodontic bite jumping device 10) for a mouthpiece (Abstract, Figure 1A- brace wires 51,53 form a mouthpiece) wherein a mandibular attachment serves as the first attachment (Figure 1A- brace wire 53 attached to mandible 3); a maxillary attachment serves as the second attachment (Figure 1A- brace wire 51 attached to maxilla 2); the first attachment portion (Figure 1A- trunnion and threaded screw assembly [not labeled] for eyelet 35) is projecting specifically from an outer wall face of the mandibular attachment (Figure 1A- assembly 55 [not labeled] is shown to be projection out from brace wire 53 of mandible 3, [0043]- “The telescopic tube 20 and plunger cylindrical member 30 may be secured to the maxilla (upper jaw) 2 and the mandible (lower jaw) 3, respectively, by brace wires 51, 53 (FIG. 1A and FIG. 2A) via a trunnion and threaded screw assembly 55”); and the second attachment portion (Figure 1A- trunnion and threaded screw assembly 55) projecting from an outer wall face of specifically the maxillary attachment (Figure 1A- assembly 55 is shown to be projection out from brace wire 51 of maxilla 2, [0043]), providing an orientation- which is reversible- of the coupler relative the mouthpieces to create an artificial joint between the maxilla and mandible similar to the natural jaw movement without the coupler itself being disengaged when oriented in a particular manner relative to the mandible and maxilla (Vasquez- [0020, 0043]; see MPEP 2144.04 for reference regarding changes in positioning). Williams as modified by Abramson and Vasquez are analogous because they both teach telescoping coupling members between upper and lower mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coupling member of Williams as modified by Abramson to be specifically oriented in the manner as instantly claimed and taught by Vasquez. A skilled artisan would have been motivated to utilize this specific orientation as instantly claimed because Vasquez suggests that this orientation- which may be reversible- of the coupler relative the mouthpieces to create an artificial joint between the maxilla and mandible similar to that of the natural jaw movement without the coupler itself being disengaged when oriented in a particular manner relative to the mandible and maxilla (Vasquez- [0020, 0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140255866 A1 (Faust)- teaches a telescopic device that is operated by an internal spring for the extension of the device.
US 20120070797 A1 (Edgren)- teaches a telescopic appliance comprised of a screw inserted within a sleeve for adjustment.
US 20130177861 A1 (Hayes)- teaches a telescopic appliance comprising of a shaft within a sleeve and a spring mechanism for the extension of the appliance.
US 20200345463 A1 (Dischinger)- teaches a coupling member with a telescoping rod for treating malocclusions with braces.
US 20070190477 A1 (Sheikh)- teaches a basic coupling for malocclusions between upper and lower teeth.
US 20020025502 A1 (Williams)- teaches an orthodontic connecter wherein the telescoping rod has a screw end.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 8, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786